Citation Nr: 0638995	
Decision Date: 12/14/06    Archive Date: 01/04/07

DOCKET NO.  99-11 645 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased initial rating for post-traumatic 
stress disorder (PTSD), now rated as 50 percent disabling. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1965 to 
August 1971. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
granted service connection and a 30 percent rating for PTSD, 
effective the date of claim.   

In December 2000, the RO granted an increased rating of 50 
percent effective August 2000, the date entitlement to the 
increased rating arose. 

In October 2003, the Board remanded the claim for RO review 
of additional evidence and for proper notice.  The claim is 
now before the Board for adjudication. 


FINDINGS OF FACT

1.  From the time service connection was established, the 
veteran displayed symptoms productive of reduced reliability 
and productivity in his occupational and social relationships 
such as sleeplessness, nightmares, flashbacks, anxiety, 
depression, irritability, explosive anger, hallucinations, 
and deficits in memory, judgment, and the ability to follow 
instructions and accept supervision.

2.  As of February 29, 2000, the veteran's symptoms produced 
occupational and social impairment in the areas of work, 
family relations, judgment, and mood manifested by a degraded 
ability to adapt to stress and establish and maintain 
effective interpersonal relationships. 


CONCLUSION OF LAW

The criteria for an initial rating of 50 percent, but not 
greater, and a rating of 70 percent, but not greater, from 
February 29, 2000, have been met.  38 U.S.C.A. § 1155 (West 
2002), 38 C.F.R. § 38 C.F.R. § 4.1, 4.3, 4.7, 4.16, 4.125, 
4.130, Diagnostic Code (DC) 9411 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in February 2004 and 
September 2004; rating decisions in October 1997 and 
September 1998; a statement of the case in May 1999; and 
supplemental statements of the case in March 2000 and 
December 2000.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claim, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the January 2006 
supplemental statement of the case. 

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has obtained several examinations.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.

The veteran served as a construction equipment and vehicle 
operator in several Army engineering units including service 
in the Republic of Vietnam from May 1967 to May 1968.  No 
service medical or personnel records other than the Report of 
Transfer or Discharge (DD-214) are of record as they are 
suspected to have been destroyed in a fire.  

The veteran contends that his symptoms of PTSD are more 
disabling and warrant a higher rating from the date of his 
claim.  

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule), which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  The VA must take into account the veteran's entire 
medical history and circumstances.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).

Since the veteran timely appealed the rating initially 
assigned for his disability, the Board must consider 
entitlement to "staged" ratings to compensate for times since 
filing the claim when the disability may have been more 
severe than at other times during the course of the appeal.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). 

Under the General Rating Formula for Mental Disorders 
(including PTSD), a 3- percent rating is assigned where there 
is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

A 70 percent rating is assigned when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is assigned when there is total 
occupational or social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9411 (2006).   The psychiatric 
symptoms listed in the above rating criteria are not 
exclusive, but are examples of typical symptoms for the 
listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

From May 1995 through June 1995 and again in November 1996, 
the veteran participated in VA outpatient substance abuse 
treatment programs.  Although only a few treatment notes are 
of record, counselors noted the veteran's reports of the use 
of alcohol, marijuana, and cocaine daily since the age of 25.  
He reported episodes of shaking, hallucinations, and suicidal 
thoughts but no plan.   

In February 1997, the veteran was hospitalized for three 
weeks at the Tuskegee VA Medical Center (VAMC) for symptoms 
of depression, suicidal thoughts, anxiety, nightmares, and 
flashbacks apparently related to his experiences in Vietnam.  
He reported a broken relationship with his wife who lived in 
another state and that he currently lived with a friend or 
his mother.  A VA physician diagnosed PTSD, major depression, 
and a substance abuse disorder assigning a Global Assessment 
of Functioning (GAF) score of 40 to 50 indicating serious 
impairment of social, occupational or school functioning.  He 
noted that the veteran was stable at time of discharge, 
prescribed medication, and set appointments for outpatient 
treatment. The veteran was terminated from one program in May 
1997 when he failed to abstain from substance abuse, a 
precondition for admission to the program. 

In July 1997, in addition to continued nightmares and 
flashbacks, a VA physician noted that the veteran reported 
irritability, angry spells, and fighting that caused the 
divorce from his first wife and separation from his second 
wife.  Although skilled in construction and truck operations, 
he had not worked since 1985 because he would walk off the 
job when angry.  The physician also noted that the veteran 
reported insomnia, occasional thoughts of suicide and use of 
drugs and alcohol as a means of coping with his symptoms.  
However, at the time of the examination, the veteran was 
cooperative, had no suicidal or homicidal ideations, and was 
capable of handling his own affairs.  The physician continued 
the diagnosis of PTSD with a GAF of 50.   

The veteran was again hospitalized for 25 days in August 
through September 1997 for the same set of symptoms as in 
February 1997.  An examiner noted the veteran's report of a 
"shooting incident" with no details.  Apparently there were 
no injuries or legal charges.  On examination, the veteran 
presented a satisfactory physical condition with proper 
appearance, cooperation, and orientation.  His memory was 
intact with fair judgment and limited insight.  At discharge, 
the attending physician assigned a GAF of 50 indicating 
moderate to severe personal conflicts and activities limited 
by the conditions of his illness.  From September through 
October 1997, the veteran resided at a VA homeless 
domiciliary after being asked to leave the residence that he 
had shared with a friend.  While in the domiciliary, he 
received medication and counseling and was noted to be 
capable of routine daily activities.  He departed the 
domiciliary after 25 days without notice or explanation. 

VA outpatient treatment notes show that the veteran continued 
to participate in counseling programs from October 1997 to 
May 1998 and then was hospitalized again until July 1998.  
The records show that the veteran's symptoms of nightmares, 
flashbacks, and irritability were at times improved and at 
other times degraded.  The veteran was noted to have 
participated actively in most sessions with appropriate 
comments and questions.  On occasion, the veteran reported 
suicidal thoughts but no plan, and a counselor concluded that 
he was not at risk.  In a June 1998 summary, a VA 
psychologist provided the results of several quantitative 
tests and stated that the veteran had not met the improvement 
goals for the program.  He stated that the veteran's symptoms 
of anxiety, depression, and attempts to control anger had 
increased, although he also noted that the results were not 
unusual for patients early in a program.  The veteran was 
discharged with medication, a plan for continued outpatient 
treatment, and a GAF score of 50. 

In August 1998, the Social Security Administration (SSA) 
denied the veteran's petition for disability compensation for 
his anxiety and substance abuse disorders.  A clinical 
psychologist conducted a functional assessment of the 
veteran.  He noted that the veteran was not significantly 
limited in areas of memory and understanding and that he 
could complete simple tasks in two hour increments.  He was 
moderately limited in concentration for greater than two 
hours and when working complex tasks in close coordination 
with others.  He was also moderately limited in his ability 
to accept supervisory instructions and criticism, interact 
with the public, maintain regular attendance schedules, and 
get along with peers.  Of the 20 areas assessed, the veteran 
had 11 areas of no limitation and no areas with marked 
limitation.  SSA reconsidered the decision but sustained the 
denial in February 2000.  

In October 1998, the veteran sought inpatient treatment at 
the Tuskegee VAMC for continued nightmares, flashbacks, and 
anger because VA had denied his request for an increased 
rating.  He stated that he heard voices telling him to kill 
the people on the rating board and that if he did not get the 
increase, he would act on it using explosives.  He also 
reported that he had attempted suicide by drug overdose and 
had unsuccessfully tried to kill another person by gunshot.  
He did not elaborate further.  A blood test was positive for 
cocaine.  He was hospitalized under suicide watch for six 
days and prescribed medication.  At the end of the treatment, 
the attending physician noted that the veteran reported 
improved sleep, mood, and energy, and that the voices now 
told him that suicidal and homicidal action were wrong, and 
he no longer felt like killing himself or others.  The 
physician assigned a GAF of 40 improving to 60.  The veteran 
left the facility without medical discharge. 

The veteran was hospitalized again at the Tuskegee VAMC for 
six days in May 1999.  The attending physician noted that the 
veteran was last seen in February 1999, but there are no 
records of that treatment in the file.  The physician noted 
the veteran's report of having been living with a friend 
until one week earlier when he stopped his medications and 
started use of alcohol and cocaine.  A drug screening test 
confirmed the use of cocaine.  The veteran complained of 
flashbacks and was "unkempt" on admission, but he was 
cooperative with relevant and good quality speech.  His 
memory was intact with fair judgment and insight and without 
hallucinations or suicidal ideations.  He was treated, 
responded to medication, and was transferred to the homeless 
domiciliary.  Subsequent treatment notes show that the 
veteran interacted appropriately in routine group therapy 
marred by one incident of a verbal confrontation with another 
patient, allegedly instigated by the other party.  Providers 
also noted one occasion when the veteran reported that he was 
either out of medication or that it was not working and that 
he was hearing voices and experiencing sleeplessness. 

In September 1999, the veteran was enroute to visiting his 
daughters in another state when he sought inpatient treatment 
at the Gulfport VAMC for increased depression and for 
suicidal and homicidal ideations.  He stated that he had been 
living with his mother and brother but had a good 
relationship only with his mother.  He denied any past 
suicide attempts but stated that he had shot at people in the 
past in response to hearing voices.  He also admitted recent 
alcohol, marijuana, and cocaine use.  A psychiatric examiner 
found the veteran's denial of any legal history somewhat 
unusual in view of the reports of drug use and shootings.  
The veteran also reported that his psychiatrist had recently 
changed his medication.  The attending physician prescribed 
different medication and noted that the veteran's mood 
improved quickly.  He further noted that the veteran denied 
any further suicidal or homicidal thoughts or hallucinations 
upon discharge to travel to his mother's home. 

A private psychologist examined the veteran in February 2000.  
She noted that the veteran continued to report nightmares, 
flashbacks, anger, and suicidal and homicidal thoughts but no 
intentions.  He stated that he had been living in a boarding 
house in the previous four months but did not get along well 
with the other residents.  He was unemployed for many years 
and had difficulty being around people, although he did 
maintain a relationship with his mother.  The psychologist 
stated that the veteran was a poor historian and a reluctant 
respondent who emphasized his degree of disability.  His long 
term memory was deficient but short term memory had no 
impairment.  Measures of attention and concentration were 
uneven, level of abstract thinking was low, but he was able 
to perform arithmetic calculations.  Cognitive abilities were 
adequate to understand and follow instructions, but he had 
major deficits in the ability to cope as demonstrated by his 
history of interpersonal conflict and substance abuse.  She 
concluded that he was unmotivated for employment and was 
unlikely to respond to supervision or relate to coworkers.  
He was able to live independently. 

In March 2000, another functional capacity assessment was 
conducted using the same methodology as in 1998.  The 
psychologist noted degradation in social functioning from 
moderately to markedly limited.  Of the 20 areas assessed, 
seven were moderately limited, and three were markedly 
limited.  She further noted that contact with the public was 
to be avoided, that the veteran would not likely accept 
supportive feedback, and that contact with coworkers would be 
problematical.  
In March 2000, SSA granted disability compensation in part 
for anxiety disorders, effective December 1999.     

At an April 2000 hearing at the RO, the veteran restated his 
symptoms of nightmares, flashbacks, depression, avoidance of 
people, irritability, anger, and occasional suicidal and 
homicidal thoughts.  He stated that his last job was 10 years 
earlier in construction and truck driving.  He stated that he 
had previously held a government job in Colorado when he 
fired a gunshot at his supervisor.  He also stated that he 
had walked off other jobs because of arguments with coworkers 
and that he had applied for other jobs, including one through 
VA, but was turned down. 

In August 2000, a VA examiner noted the same symptoms as well 
as hypervigilance and startle response.  He noted no 
deficiencies in personal hygiene, thought processes, or 
higher cognitive functions.  He did note that the veteran was 
able to establish relationships with fellow veterans.  He 
assigned a GAF of 49 and stated that the veteran's substance 
abuse was related to PTSD. 

In July 2002, a board of two VA physicians reviewed the 
claims file, examined the veteran, and restated the same 
symptoms.  The examiners noted the veteran's description of 
his Vietnam experiences that, except for one event, was 
substantially different from his written description in 
August 1997.  The veteran also reported being hospitalized 
for PTSD on ten occasions including in 2001 whereas the 
record showed half that number.  The veteran again stated 
that he associated with other veterans and lived with his 
mother but otherwise avoided contact with people.  He stated 
that he had challenged a neighbor to a duel because of an 
argument.  On examination, the physicians stated that the 
veteran was alert, oriented, and properly dressed with 
coherent speech and thoughts.  Long term memory was intact 
while short term memory and concentration were impaired.  He 
denied suicide ideation as contrary to his religious beliefs.  
One physician assigned a GAF of 41 indicating serious 
impairment of social or occupational function.  Both 
physicians stated that the veteran's substance abuse was 
related to his PTSD because the veteran used drugs and 
alcohol to cope with his symptoms.  They did not state that 
the mental disorder compelled the veteran to cope in this 
manner or that substance abuse was involuntary as opposed to 
willful conduct. 

Finally, in February 2003, another VA psychiatrist reviewed 
the claims file and examined the veteran.  The Board notes 
that at the May 2000 RO hearing, the veteran identified this 
psychiatrist as one who had treated him in the past.  On 
examination, he noted that the veteran presented a 
satisfactory appearance and was alert, cooperative, relevant, 
coherent, and appropriately oriented.  Memory was fair. He 
noted the veteran's reports of feelings of anxiety and 
depression with occasional hallucinations but with no 
suicidal or homicidal ideations.  He also noted that the 
veteran avoided crowds and displayed hyperirritability and 
explosive temper with mild to moderate impulse control.  The 
veteran reported infrequent anxiety attacks and insomnia and 
nightmares two to three times per week.  He also reported 
that he had not used drugs or alcohol for four months.  The 
psychiatrist did not comment directly on the impact of the 
veteran's symptoms on his social and occupational 
capabilities other than to repeat the veteran's assessment 
that his second marriage dissolved due to his PTSD symptoms.  
However, the psychiatrist did assess the relative 
contribution of post-traumatic stress and substance abuse to 
the symptomatology.  He stated, "...the post-traumatic stress 
disorder diagnosis is a dominant feature of the veteran's 
disability and though the substance abuse problem has 
probably contributed, complicated, exaggerated, and 
intensified his disability, it is for the most part probably 
an outgrowth of his combat experiences...and is adjunctive 
rather than primary in terms of the major impact on the 
veteran's problem of disability." 

Before embarking on the application of medical evidence to 
the rating standards, the Board will address several issues 
that were raised by the veteran suggesting that the claim 
should be remanded for additional records of treatment, a 
current VA examination, and proper notice.  

The veteran correctly noted that the file contains no records 
of on-going treatment since 2000 and contended that VA failed 
to properly assist in obtaining government records.  The 
veteran, however, failed to indicate to other examiners, the 
RO, or the Board that he was receiving such treatment, even 
though he was notified on several occasions as recently as 
February 2006 that he could submit additional evidence.  He 
declined to do so.  VA is required to request records of VA 
and private medical treatment relevant to the claim but the 
veteran must provide enough information to identify the 
location, time frame, and condition for which treatment was 
provided.  38 C.F.R. § 3.159(c)(3) (2006).  Although the 
veteran had participated in several courses of group therapy 
and had been hospitalized on several occasions at VA 
facilities in Alabama, he had also completed programs, 
dropped, or walked away from the treatment on several 
occasions.  In addition, every course of treatment was 
initiated by the veteran and not ordered by an on-going 
primary care physician.  It is not self-evident that on-going 
treatment since 2000 occurred, and the veteran failed to 
identify any after that date. 

The veteran contends that his condition is worse and that the 
most recent February 2003 examination is too old for rating 
purposes, citing Caffrey v. Brown, 6 Vet. App. 377 (1994).  
In that case, a 23 month old examination was considered too 
old for rating purposes when the veteran presented medical 
evidence subsequent to the examination that his condition had 
worsened.  Here, the veteran identified no evidence of a 
worsened condition even when requested as recently as 
February 2006 to do so.  The Board does not agree that the 
Court of Appeals for Veterans Claims (Court) in Caffrey 
established a time limit beyond which remand for new 
examinations is required.  In assessing the entire record, 
the Board concludes that there is sufficient evidence to 
decide this claim that has been in adjudication since 1997.  
The veteran retains the right to petition for a further 
increased rating by identifying new evidence. 

The veteran contends that a remand is required because he was 
not provided notice of all five elements necessary to 
substantiate a service connection claim, specifically 
elements regarding the level of disability rating and 
effective date.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The Board concurs that notice provided prior to the 
initial adjudication of the service connection claim was 
incomplete.  However, the Board concludes that there is no 
prejudice to the veteran because service connection has been 
granted and because information regarding the level of 
disability and determination of effective date was provided 
throughout the subsequent course of adjudication of the level 
of the initial rating.  

In sum, the Board concludes that the evidence of record is 
sufficient to evaluate the claim for an increased initial 
rating.  

As preliminary matters, the Board will address two additional 
issues raised by the veteran relevant to evaluation of the 
rating.  

First, the veteran suggests that certain GAF scores correlate 
to specific rating levels.  
He cites Richard v. Brown, 9 Vet. App. 266 (1996), where a 
veteran was assessed with a GAF of 50 and an RO subsequently 
assigned a rating of 70 percent.  He also cites Bowling v. 
Principi, 15 Vet. App. 1 (2001), where the Court remanded a 
claim when the Board did not grant a rating greater than 50 
percent for a veteran with a GAF score of 50-53.  The Board 
takes note of the two cases but does not agree that the Court 
established numerical guidelines.  In Richard, the RO 
assigned a 70 percent rating after consideration of other 
evidence and prior to a single examination with a GAF of 50.  
In Bowling, the Court remanded the claims because the Board 
failed to consider certain evidence and fully explain the 
reasons and bases for the decision.  Both cases have specific 
fact patterns and the Court emphasized the need to consider 
all the evidence of record.  The Board will do the same here 
by applying the DSM-IV definitions for GAF scores in 
conjunction with all other evidence. 

Second, the veteran contends that his symptoms are 
attributable to PTSD and not substance abuse.  On one hand, 
the veteran stated that the Board is precluded from 
differentiating between symptoms of a non-service-connected 
disability and a service-connected disability in the absence 
of medical evidence that does so.  Mittleider v. West, 11 
Vet. App. 181 (1998).  The Board agrees and finds no medical 
evidence in this case that separates the symptoms and degree 
of impairment caused by PTSD and substance abuse.  On the 
other hand, the veteran also contends that the symptoms of 
PTSD in this case have been distinguished from those of 
substance abuse because at least two examiners have stated 
that substance abuse was self-medication as a means of coping 
with PTSD and is a manifestation of PTSD.  Here, the Board 
does not conclude that PTSD and substance abuse are a single 
disorder or that substance abuse is secondary to PTSD.  Even 
though medical providers have stated that the veteran chose 
to use drugs and alcohol as a means of coping and that the 
behavior is not uncommon, there is no evidence to suggest 
that the choice was involuntary or compelled by the PTSD 
disorder.  

The Board concludes that an increased initial rating of 50 
percent, but not greater, is warranted, effective August 1, 
1998,  the date of claim.  The Board further finds that an 
increased rating of 70 percent, but not greater, is 
warranted, effective February 29, 2000, the date of a private 
psychiatric examination followed by a functional assessment 
that showed increased social and occupational impairment. 

The Board notes that except for the dates of service in 
Vietnam shown on the veteran's DD-214 and dates of medical 
care, all other symptoms and events of record are based 
strictly on the written and oral statements of the veteran.  
The Board considers the veteran's statements of his mental 
symptoms such as sleeplessness, nightmares, flashbacks, 
anxiety, depression, irritability, explosive anger, 
hallucinations, and ideations to be credible because they are 
persistent, consistent, and were occasionally actually 
observed by medical providers.  The Board assigns somewhat 
less probative weight to the veteran's description of certain 
events such as actual suicide attempts, fights, shootings, or 
other acts of violence.  There is no independent evidence 
that any of these events actually occurred.  For example, it 
is unusual for a government worker to assault a supervisor 
with a firearm (presumably on the job) without some legal 
consequences.  At least one examiner in February 2000 noted 
that the veteran was a reluctant and poor historian who 
emphasized his degree of disability.  The Board also assigns 
somewhat less probative weight to the veteran's actual record 
of unemployment.  There is no record that the veteran was 
terminated from or not hired for any job for any reason.  The 
veteran stated that he frequently walked away from jobs 
because of his own perception of conflict.  The examiner in 
February 2000 also noted that he was not motivated toward 
future employment.  Therefore, the Board will place greater 
weight on the medical evidence that demonstrates the effect 
of symptoms of PTSD and the assessment of the impact on his 
capability for work, school, family relations, thinking, 
judgment, and mood. 

Starting at the time of his first hospitalization in February 
1997, the veteran displayed symptoms resulting in reduced 
reliability and productivity in his occupational and social 
relationships.  He was hospitalized for periods of six to 25 
days on four other occasions through October 1999 as well as 
two lengthy periods of care while in a VA homeless 
domiciliary.  He would not have been able to perform duties 
of employment during these courses of treatment.  He 
displayed depressed mood, and deficits in memory, judgment, 
and ability to follow instructions and accept supervision.  
Although he occasionally expressed suicidal ideations, he 
never expressed a plan or acquisition of the means.  He later 
revealed strong religious convictions counter to suicide or 
homicide.  He had deficits in social relationships as shown 
by his broken marriage and estrangement from children.  A 
higher rating in this period is not warranted.  He did 
maintain a relationship with his mother, intermittently with 
a friend, and could establish relationships with other 
veterans.  His communication skills and thought processes 
were always sound.  Providers did evaluate his symptoms with 
GAF scores ranging from 40 to 60 but primarily from 45 to 50, 
indicating serious impairment in functioning.  The Board 
notes that the language of DSM-IV places "serious" as less 
severe than major impairment, impairment of reality, 
communications, judgment and influenced by hallucination.  
Additionally, the veteran was discharged from each period of 
hospitalization in an improved condition after abstinence 
from alcohol and drugs and with prescribed medication.  The 
functional assessment in August 1998 showed that the veteran 
had the capacity, if not the motivation, for some types of 
employment. 

The Board concludes that a 70 percent rating is warranted 
starting in February 2000.  Although somewhat skeptical of 
the veteran's historical reports, a private psychologist 
noted that a relationship with a friend had dissolved.  She 
noted additional impairment of memory, judgment, and 
concentration.  She stated that the veteran had major 
deficits in the ability to cope and was unlikely to be able 
to respond to supervision or relate to coworkers.  Another 
functional assessment a month later showed increased deficits 
in social relationships and that even contact with coworkers 
would be problematical.  On the other hand, medical evidence 
did not show an increase in frequency or severity of many 
symptoms such as nightmares, flashbacks, ideations, or 
hallucinations.  His communication skills, thought processes, 
and level of hygiene remained undiminished.  There were no 
further records of hospitalization, although the veteran at 
one time stated that he had been hospitalized many more times 
than the record indicated. He was always assessed as being 
able to perform the activities of daily living and manage his 
affairs independently.  The lowest recorded GAF was 41, still 
indicating serious impairment. Since there is some evidence 
to support both the 50 and the 70 percent rating, reasonable 
doubt will be resolved in favor of the veteran and a 70 
percent rating will be assigned as of the date of the 
examination on February 29, 2000.

A higher rating is not warranted because there is no medical 
evidence to show that the veteran has total occupational and 
social impairment.  He displays no deficits in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living; or disorientation to time 
or place, memory loss for names of close relatives, own 
occupation, or own name.  

The Board has considered the effect of the veteran's 
disability on his employability and whether it is productive 
of total occupational impairment.  However, the Board finds 
that total occupational impairment by reason of the service-
connected mental disorder is not shown by the evidence of 
record.  Although unemployed for many years, there is no 
evidence to show that the veteran was dismissed or not hired 
due to his service-connected disability.  He acknowledged 
that he chose to terminate many positions due to his 
perceptions of personal conflict.  Assessments of his 
functional capabilities do show some deficits in judgment, 
coping with stress, and impulse control.  Evaluators did not 
recommend employment involving contact with the public and 
were guarded about his ability to accept feedback and relate 
to coworkers.  However, no medical providers stated that the 
veteran was precluded from all types of substantial 
employment.  Several cited motivation as an important factor.  
The sole fact that the veteran is unemployed or has 
difficulty obtaining employment is not enough.  A high rating 
in itself is recognition that the impairment results in total 
occupational impairment.  The Board finds that total 
occupational impairment by reason of the service-connected 
mental disorder is not shown.

Resolving the "benefit of the doubt" rule in favor of the 
veteran, the Board finds that an increased rating for PTSD of 
50 percent, but not greater, is warranted effective August 1, 
1998, the date of claim, and that an increased rating of 70 
percent, but not greater, is warranted effective February 29, 
2000, the date that increased disability is shown.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An increased rating for PTSD of 50 percent, but not greater, 
is granted effective August 1, 1998, the date of claim, and 
an increased rating of 70 percent, but not greater, is 
granted effective February 29, 2000, the date that increased 
disability is shown.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


